EXHIBIT 99.1 CONTACT: Investor Relations 404-715-2170 Corporate Communications 404-715-2554 Delta Air Lines Reports $363 Million Pre-tax Income for September 2007 Quarter Successful international expansion drives Delta’s highest quarterly operating revenue ever ATLANTA,Oct. 16, 2007 – Delta Air Lines (NYSE:DAL) today reported results for the quarter ended Sept. 30, 2007.Key points include: · Delta generated third quarter pre-tax income of $363 million on operating revenue of $5.2 billion, the highest quarterly revenue in company history. · Net income for the September 2007 quarter was $220 million, or $0.56 per diluted share. · During the quarter, Delta continued to strengthen its balance sheet, paying down more than $1.0 billion in debt obligations. · Delta has accrued almost $160 million in profit sharing through the September 2007 quarter, in recognition of the critical role of Delta employees in achieving the company’s financial targets. Net income for the September 2007 quarter was $220 million, or $0.56 per diluted share.Delta’s pre-tax income of $363 million reflects a more than $430 million improvement over the pre-tax loss of $69 million excluding reorganization items in the third quarter of 20061,2.Strong revenue improvements and continued cost benefits from restructuring produced the more than 5 point improvement in Delta’s operating margin to 8.7% in the September 2007 quarter compared to the September 2006 quarter. "I want to thank my Delta colleagues for their efforts in delivering strong improvements to our financial and operational performance,” said Richard Anderson, Delta’s chief executive officer.“As these results demonstrate, Delta has emerged as a leader in the airline industry and we intend to maintain that position. We have significant opportunities in front of us as our financial improvements, combined with the power of our people, route network and balance sheet, give us tremendous flexibility and strength as the industry continues to evolve.” Network and Revenue Improvements The momentum of network and revenue management initiatives produced quarterly operating revenue of $5.2 billion for the September quarter, the highest in Delta’s history.During this period, 35% of Delta’s capacity operated in international markets, up from 24% in September 2005.During the same period, the percentage of Delta’s capacity operating in domestic markets declined to 65% from 76%. -more- Page 2 Delta improved consolidated passenger unit revenue (PRASM) to 11.33 cents in the September 2007 quarter, an increase of 6% compared to the same period last year.Based on the most recently available ATA data3, Delta’s consolidated length of haul adjusted PRASM was 96% of industry average PRASM (excluding Delta), up from 86% in 2005 and on track with Delta’s target of closing the gap to the industry by the end of 2008. Comparisons of revenue related statistics by geographic region are as follows: September 2007 Quarter vs. September 2006 Quarter Domestic Latin America Atlantic Pacific Traffic 3.1% 21.5% 12.4% 48.6% Capacity (1.8)% 13.3% 12.5% 58.5% Load Factor 4.0 pts 5.4 pts (0.1) pts (5.5) pts Yield 1.3% 5.1% 8.6% 3.2% Passenger Unit Revenue 6.3% 12.6% 8.5% (3.2)% "With our successful international expansion in 2007 and more destinations planned for 2008, including new service to China and expanded service throughout Africa, we are strengthening our position as the premier global carrier,” said Glen Hauenstein, Delta’s executive vice president – network planning and revenue management.“With significant investments in areas like onboard products, new aircraft interiors, and two-class regional jets, we are committed to providing an industry-leading customer experience and making Delta a great airline to fly.” Cost Discipline For the September 2007 quarter, Delta’s operating expenses increased 4%, or $191 million, over the prior year period. The increase was primarily due to $79 million in profit sharing expense, higher expenses related to an increase in capacity ($154 million) and $98 million in non-cash expenses from fresh start accounting and stock-based compensation.These increases were partially offset by the continuing benefits of Delta’s restructuring initiatives and the impact of lower fuel prices.For the same period, non-operating expenses declined more than 60%, or $147 million, due primarily to improved cash flows and lower effective interest rates. -more- Page 3 Delta's mainline unit cost (CASM) of 10.13 cents for the third quarter of 2007 represented a slight decrease compared to the third quarter of 20064.Excluding expenses from profit sharing, mainline non-fuel CASM was 6.50 cents, a decline of nearly 3%. "Delta’s results demonstrate the momentum we have in our business and the opportunity we have to take our performance to the next level – improving pre-tax margins and generating strong free cash flows,” said Edward Bastian, Delta’s president and chief financial officer.“We are maintaining our disciplined approach to domestic capacity, including the elimination of 13 domestic aircraft from our fleet, while remaining focused on pursuing profitable international growth.” Operational Performance Based on the most recent available DOT data for the year-to-date period ended Aug. 31, 2007, Delta ranks first among the network carriers in on-time performance.Delta posted a third quarter mainline completion factor of 98.9%. “With their commitment to providing the best service possible to our customers, Delta people consistently stepped up to the challenges of record load factors, severe weather, and congested air traffic control conditions to deliver top tier operational performance this year,” said Joe Kolshak, Delta’s executive vice president – operations.“As this summer’s difficulties in the Northeast clearly point out, we must continue to work closely with the DOT, FAA and Port Authority of NY and NJ to ease congestion and ensure the needs of our customers are best served.” Strengthened Balance Sheet During the quarter, Delta continued to strengthen its balance sheet, paying down more than $1.0 billion in debt, including its bankruptcy-related obligations to the Air Line Pilots Association and Pension Benefit Guaranty Corporation, and other debt maturities.In addition, Delta invested more than $400 million in capital expenditures, focused primarily on customer-facing initiatives, such as improvements at Delta’s Atlanta and New York-JFK hubs, and aircraft deposits. To reduce interest rates and generate additional liquidity on the existing collateral base, Delta refinanced several debt obligations.In September, the company refinanced its spare parts credit facility with General Electric Capital Corporation, providing an incremental $181 million in proceeds and lowering the interest rate on the facility.Last week, Delta issued $1.4 billion in new enhanced equipment trust certificates (EETC).This transaction refinanced $961 million in aircraft-secured debt, including Delta’s 2001-2 EETC, lowering the interest rate and deferring more than $560 million in maturities which had been due in 2010-11. -more- Page 4 As of Sept. 30, 2007, Delta had $3.0 billion in cash, cash equivalents and short-term investments, of which $2.4 billion was unrestricted.Delta also has an additional $1 billion available under its undrawn revolving credit facility.Delta expects to end 2007 with $2.9 billion in unrestricted cash and short-term investments plus its fully available $1 billion revolver. Fuel Hedging During the September 2007 quarter, Delta hedged 32% of its fuel consumption, resulting in an average fuel price per gallon of $2.17.Because fresh start accounting eliminated a portion of the hedge benefits toward fuel costs, the reported average fuel price per gallon was $2.21 for the September 2007 quarter. Delta realized approximately $46 million in cash gains on fuel hedge contracts settled during the quarter. As of Oct. 12, 2007, Delta has hedged 20% of its projected fuel consumption for the December 2007 quarter utilizing heating oil collars with an average cap of $2.35. Business Momentum In the September 2007 quarter, Delta continued the positive momentum in its business, demonstrating a continued commitment to providing the best products and services to its customers while creating value for investors by: · Delivering industry-leading operational performance.As of the most recently reported DOT on-time data, Delta ranked #1 among the network carriers for on-time arrivals and #2 for on-time departures and completion factor.As a result, Delta has paid employees nearly $36 million in Shared Rewards payments in 2007. · Winning the rights to offer nonstop flights between the world’s largest airline hub in Atlanta and Shanghai, China, effective March 30, 2008, filling a critical void in air travel today by providing 65 million residents of the Southeast direct access to the world’s fastest growing economy. · Receiving recognition for outstanding service and overall distinction in the travel industry by Executive Travel Magazine, World Travel Awards and Global Traveler Magazine.Executive Travel Magazine recently voted Delta “best” in 11 categories in a single year, more than any other airline in the history of the publication. · Building on the success of the largest international expansion in its history by announcing 17 new routes for the summer of 2008.Delta will offer customers increased choice from New York-JFK on 14 new international routes, including nine destinations not served by any other U.S. major airline from JFK.In addition, Delta announced service between its Salt Lake City hub and Paris – the first trans-Atlantic service ever offered from Salt Lake City and the only nonstop service by a U.S. carrier to the French capital from the western United States. -more- Page 5 · Redesigning its schedule at JFK before another peak travel season to permit significant growth in international routes while helping to reduce congestion and delays at peak times.Changes Delta will make include instituting a third-bank of international departures after 7 p.m., increasing the number of flights operated with larger two-class jets, and eliminating all Delta Connection flights operated at JFK with turboprop aircraft. · Improving onboard service for customers through enhanced food offerings with new domestic First Class and international BusinessElite® entrees from Chef Michelle Bernstein and new food-for-sale options from Chef Todd English in U.S. Coach Class. · Continuing upgrades to the Delta and Delta Connection fleets, including the addition of more two-class regional jets featuring first class cabins, the introduction in trans-Atlantic service of Delta’s first long-range Boeing 757-200 aircraft featuring in-seat entertainment in every seat, and the introduction of the first Boeing 737-800 aircraft with in-seat entertainment at every seat and winglets to reduce fuel consumption on long-haul domestic routes. Emergence-related Items For the September 2007 quarter, offsetting emergence-related items resulted in no change to pre-tax income.These items were the adoption of fresh start reporting, which increased pre-tax income by $50 million, combined with share-based compensation expense for emergence equity awards, which decreased pre-tax income by $50 million.In total, emergence related items increased consolidated PRASM by 0.16 cents and increased mainline non-fuel CASM by 0.21 cents. December 2007 Quarter and Full Year 2007 Guidance The company projects the following for the December 2007 quarter and full year 2007: 4Q 2007 Forecast 2007 Forecast Operating margin 3
